Title: To George Washington from William Shepard, 20 February 1781
From: Shepard, William
To: Washington, George


                        
                            Sir
                            Springfield Febry 20—1781
                        
                        I Recivd your Excellencys Letter of the 5 of Febry—have Duly observd the Contents—Shall transmit to your
                            Excellency the proceeding of the Courtmartial as Soon as the trial is over. I have the Honor to be your Excellencys most
                            obet Humle Servt
                        
                            Wm Shepard Colo.
                        
                    